       2:19-cv-02241-CSB-EIL # 14       Page 1 of 3                                          E-FILED
                                                             Thursday, 03 October, 2019 10:15:32 AM
                                                                        Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                  Urbana Division

KENNETH THOMPSON                         )
                                         )
             Plaintiff,                  )
      v.                                 )             Case No. 19-cv-2241
                                         )
JELD-WEN, INC., and                      )
JELD-WEN DOOR                            )
REPLACEMENT SYSTEMS, INC.                )
           Defendant.                    )

                    REPORT OF RULE 26(f) PLANNING MEETING

      Plaintiff being represented by Andrew T. Drazen of Page Law and Defendants

being represented by Michael P. Murphy of HeplerBroom, LLC, conferred on

September 19, 2019, for the purpose of formulating a proposed discovery calendar for

consideration by the Court. The following are dates upon which counsel have agreed.

      1. Parties will exchange initial disclosures pursuant to FED. R. CIV. P. 26(a)(1) by

October 25, 2019.

      2. The deadline for amendment of pleadings is January 17, 2020.

      3. The deadline for joining additional parties is January 17, 2020.

      4. Plaintiff shall disclose experts and provide expert reports by April 24, 2020.

Plaintiff shall make any such experts available for deposition by May 29, 2020.

      5. Defendant shall disclose experts and provide expert reports by June 26, 2020.

Defendant shall make any such experts available for deposition by July 31, 2020.


                                             1
       2:19-cv-02241-CSB-EIL # 14        Page 2 of 3



       6. All discovery, including depositions of experts, is to be completed by August

14, 2020.

       7. The deadline for filing case dispositive motions shall be August 28, 2020.

       8. The parties have conferred regarding the subjects of discovery in this case.

The parties do not believe discovery should be conducted in phases or limited to or

focused on particular issues. The parties also believe the limitations set forth in Federal

Rules of Civil Procedure 30 and 33 with respect to depositions (limit of 10) and

interrogatories (limit of 25) need not be modified.

       9. The parties have conferred regarding discovery and disclosure of

electronically stored information and have determined that in this case there are no

electronic discovery issues.

       10.   For any information or documents inadvertently produced over which the

producing party claims privilege or work product protection, the provisions of Federal

Rule of Civil Procedure 26(b)(5)(B) shall apply.

       11. The parties anticipate this case could reasonably be expected to be ready for

jury trial by January 2021 at the convenience and availability of the Court. At the

present time, trial is expected to take approximately 4-5 days.




                                             2
       2:19-cv-02241-CSB-EIL # 14        Page 3 of 3




KENNETH THOMPSON,                                   JELD-WEN, INC. and
Plaintiff                                           JELD-WEN DOOR
                                                    REPLACEMENT SYSTEMS, INC.
                                                    Defendants



BY: s/ Andrew T. Drazen (with consent)          BY: s/ Michael Patrick Murphy
    Andrew T. Drazen, #6294967                      Michael Patrick Murphy, #6284342
    Page Law                                        HeplerBroom, LLC
    9930 Watson Road, Suite 100                     4340 Acer Grove Drive
    St. Louis, MO 63126                             Springfield, IL 62711
    (314) 322-8515 (telephone)                      (217) 528-3674 (telephone)
    E-mail: andy@pagelaw.com                        E-mail: mpm@heplerbroom.com



                              CERTIFICATE OF SERVICE

        I certify that on October 3, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following:

Andrew T. Drazen
Page Law
9930 Watson Road, Suite 100
St. Louis, MO 63126
(314) 322-8515 (telephone)
E-mail: andy@pagelaw.com




                                                       s/ Michael Patrick Murphy




                                            3
